Case 1:20-cr-00026-JPJ-PMS Document 50 Filed 09/08/20 Page 1 of 2 Pageid#: 156




                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                         ABINGDON DIVISION

 UNITED STATES OF AMERICA                   )
                                            )
                                            )
 v.                                         )        Case No. 1:20cr00026-001
                                            )                ORDER
 JAMES BROWN,                               )
     Defendant                              )

      In accordance with the Bail Reform Act, 18 U.S.C. § 3148, the defendant,
James Brown, appeared before the undersigned on September 8, 2020, on allegations
that he had violated the terms and conditions of his pretrial release imposed by this
court on June 30. 2020. Based on the facts contained in the Petition For Action on
Conditions of Pretrial Release filed with the court earlier today, I find that the
defendant has violated his conditions of release as set forth in the Petition. Therefore,
it is ORDERED that the defendant’s release is revoked, and he shall remain detained
pending his trial.

      Upon the court's finding that the defendant has violated the terms and
conditions of his bond based on his failure to comply with his conditions of release,
it is hereby ORDERED that, pursuant to Federal Rule of Criminal Procedure
46(f)(1), the defendant shall forfeit the $25,000 unsecured bond he entered into on
June 30, 2020. Any motion for remittitur of this amount shall be filed by within 14
days of the date of entry of this Order. The Government shall respond to any motion
for remittitur within 14 days of the filing of the motion.

                          Directions Regarding Detention

      The defendant is committed to the custody of the Attorney General or his
designated representative for confinement in a corrections facility pending his trial.
Case 1:20-cr-00026-JPJ-PMS Document 50 Filed 09/08/20 Page 2 of 2 Pageid#: 157




The defendant shall be afforded a reasonable opportunity for private consultation
with defense counsel. On order of a court of the United States or on request of an
attorney for the government, the person in charge of the corrections facility shall
deliver the defendant to the United States Marshal for the purpose of an appearance
in connection with any further court proceedings.


      ENTER:       September 8, 2020.



                                      /s/   Pamela Meade Sargent
                                            UNITED STATES MAGISTRATE JUDGE
